DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 03/18/2022 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive. Applicant argues that Fig. 2 of US 2014/0350419, hereinafter Doi, cannot be relied upon as disclosing a positional arrangement of components, evidenced by positional contradictions between Fig. 1 and Fig. 2 of Doi. The Examiner agrees that after preponderance of the evidence, Fig. 2 of Doi cannot be relied upon to disclose the positional arrangement of the air bladder relative to the wire in a planar view viewed from a thickness direction perpendicular to an outer circumferential surface of the band-like belt. The rejection of the claims under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-3 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or fairly suggest an instrument having a blood pressure measuring function and configured to be worn around a wrist, the instrument comprising: a band-like belt including an edge and a fluid bag that extend in the circumferential direction; and a main body which is disposed at a first portion of the band-like belt corresponding to at least one of a volar surface and/or a dorsal surface of the wrist, in which a pressure control unit that supplies air to the fluid bag and controls pressure is mounted as an element for executing blood pressure measuring function, wherein a wire electrically connecting a battery in a second portion of the band-like belt and the element mounted in the main body enters the band-like belt directly from the main body and extends in the circumferential direction along the fluid bag in the band-like belt, such that in a planar view viewed from a thickness direction perpendicular to an outer circumferential surface of the band-like belt, the wire is spaced apart from the fluid bag and disposed between the fluid bag and the edge of the band-like belt.
Previously, this claim was found to be obvious over US 2006/0058687 A1, hereinafter Kishimoto, in view of US 2014/0350419 A1, hereinafter Doi. Previously, Fig. 2 of Doi was alleged to disclose “in a planar view viewed from a thickness direction perpendicular to an outer circumferential surface of the band-like belt, the wire is spaced apart from the fluid bag, and the wire is disposed between the fluid bag and the edge of the band-like belt.” However, Applicant’s arguments in the pre-appeal brief request filed 03/18/2022 regarding Fig. 2 of Doi are found persuasive, and the Office no longer alleges Fig. 2 of Doi to teach the above features. Specifically, Applicant argued that Fig. 1 of Doi contradicts Fig. 2 of Doi in at least two instances: 1) the position of the inner surface securing portion 32A and the outer surface securing portion 32B, and 2) the position of the entry point of the power supply line 50 and the air tube 40 into the cuff 30. After consideration and preponderance of the available evidence, the contradictions between Fig. 1 of Doi and Fig. 2 of Doi suggest that Fig. 2 of Doi may not disclose a positional arrangement of the fluid bag and wire, and should not be relied upon to disclose the above features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES A MARMOR II/Supervisory Patent Examiner
Art Unit 3791                                                                                                                                                                                                        



/D.M.W./Examiner, Art Unit 3791